Citation Nr: 1106700	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle and foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1980 
with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim of service connection for a left ankle and foot 
disability.  The Veteran testified before the Board in February 
2009.  In a July 2009 decision, the Board reopened the Veteran's 
claim for service connection for a left ankle and foot disability 
and remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).
  
The Veteran contends that he injured his left ankle during 
service when he tripped over a steel cable and fell on his knees.  
Service medical records show that the Veteran reported to sick 
call in November 1977 after falling on his knees.  His complaints 
at that time included pain when bending his knees or running, but 
no mention was made of the left ankle or foot.  

In a May 2006 lay statement, the Veteran's former squad leader in 
service stated that he had observed the Veteran to be limping and 
in pain one morning with a bruised and swollen left ankle after 
reportedly tripping over a steel cable in front of the mess hall.  
The squad leader asserted that he escorted the Veteran to sick 
call for treatment where the Veteran was issued crutches to 
assist him in walking upright.  He observed that the Veteran 
subsequently walked stiffly with a limp, continued to complain 
about his left ankle, and often could not complete physical 
training due to his injuries. 

On VA examination in November 2007, the examiner diagnosed the 
Veteran with left ankle strain and opined that his left ankle and 
foot disability was not caused by or a result of a fall in 
service because the service medical records did not show a left 
ankle injury during the fall in service or any ankle disability 
on separation examination.  

In July 2009, the Board remanded the claim for a VA examination 
to consider the Veteran and his former squad leader's lay 
statements in determining whether it was as likely as not that 
any diagnosed left ankle and foot disability was due to the 
November 1977 fall in service or was otherwise related to 
service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the examiner did not comment on 
Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative opinion).    

On VA examination in April 2010, the examiner concluded that 
there was no definitive evidence of documentation of previous 
evaluation, diagnosis, or treatment of a left ankle injury by a 
care provider during the Veteran's period of active service.  He 
stated that the Veteran's and fellow soldier's lay statements 
regarding the left ankle injury in service appeared logical and 
probable but that without definitive evidence to support the 
claim, the question of whether the Veteran's left ankle and foot 
injury was related to service could not be resolved without 
resorting to speculation.  Although the examiner considered the 
lay statements of the Veteran and his former squad leader, the 
examiner did not provide an opinion as to whether the Veteran's 
left ankle and foot disability was related to his period of 
active service.  

Because the VA examiner was unable to provide any opinion on the 
etiology of the Veteran's left ankle and foot disability without 
resorting to speculation, that examination amounts to 
nonevidence, neither for nor against the Veteran's claim because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty); 38 C.F.R. § 3.102 (reasonable doubt 
is one within the range of probability, as distinguished from 
pure speculation or remote possibility).  The lack of an opinion 
regarding whether the Veteran's left ankle and foot disability 
was related to service renders the April 2010 VA examination 
inadequate because of the failure to provide the opinion 
requested in the previous Board remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether the 
Veteran's left ankle and foot disability is related to his period 
of active service, the Board finds that a remand for an 
additional examination and opinion is necessary in order to 
fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current left 
ankle and foot disability and his period 
of active service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
left ankle and foot disability is 
etiologically related to any incidents of 
the Veteran's period of active service, 
including the November 1977 fall where he 
injured his left ankle.  The examiner 
should consider the Veteran's former squad 
leader's statements regarding his symptoms 
in service.  Dalton v. Nicholson, 21 Vet. 
App. 23.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims folder and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.  
 
The Veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any requested 
development may result in the denial of the claim.  38 C.F.R. § 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

